UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7256


GEORGE REYNOLD EVANS,

                     Plaintiff - Appellant,

              v.

CHRISTOPHER CAPPS; WILLIAM RICHARDSON; JASON WEISINGER;
RAY MCPHERSON, Deputy; JOE BYRD, Master Sgt.; JUSTIN HERON,
Deputy; JEREMY BARBER, Lt.; NORMAN DWAYNE BARNES, Master Sgt.;
STEVE NOBLE, Deputy; LEWIS HATCHER, Sheriff; MICHAEL L. GROOM;
ROBERT MILLS; JAMES N. KELLER; CITY OF JACKSONVILLE, N.C.,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, Chief District Judge. (7:15-cv-00252-BO; 7:17-cv-
00004-BO)


Submitted: March 28, 2019                                        Decided: April 24, 2019


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Reynold Evans, Appellant Pro Se. Terence Steed, Assistant Attorney General,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Bradley
O. Wood, WOMBLE BOND DICKINSON (US) LLP, Winston-Salem, North Carolina;
Brian Edes, CROSSLEY MCINTOSH COLLIER HANLEY & EDES PLLC,
Wilmington, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

      George Reynold Evans appeals the district court’s orders denying the appointment

of counsel, striking Evans’ declaration, accepting the recommendations of the magistrate

judge, and denying relief on Evans’ 42 U.S.C. § 1983 (2012) complaint. We have

thoroughly reviewed the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court. Evans v. Capps, Nos. 7:15-cv-00252-BO, 7:17-

cv-00004-BO (E.D.N.C. July 25, 2017 & Sept. 27, 2018). We deny Evans’ motion for

the appointment of counsel and his motion to remand. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            3